FILED
                            NOT FOR PUBLICATION                            JUL 07 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NASSER ALI SALIM AL HAJRI,                       No. 06-71135

              Petitioner,                        Agency No. A079-569-802

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 17, 2010 **
                              San Francisco, California

Before: HAWKINS, FISHER and TYMKOVICH, Circuit Judges.***

       Nasser Ali Salim Al Hajri petitions for review of a decision of the Board of

Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ) denial of his



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Timothy M. Tymkovich, United States Circuit Judge for
the Tenth Circuit, sitting by designation.
application for asylum, withholding of removal and relief under the United Nations

Convention Against Torture (CAT). We deny the petition.

      “We lack jurisdiction to review the BIA’s determination that no

‘extraordinary circumstances’ excused [Al Hajri’s] untimely filing of his

application for asylum.” Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.

2002) (citing 8 U.S.C. § 1158(a)(3)).

      The BIA based its adverse credibility finding on substantial evidence and

inconsistencies that went to the heart of the claim. See Li v. Holder, 559 F.3d
1096, 1102 (9th Cir. 2009). Al Hajri dissembled during cross-examination and

failed to explain numerous discrepancies between his asylum application and his

testimony during direct examination. These conflicts concerned his principal

arrest, as well as the number, location and timing of other arrests.

      Substantial evidence also supports the BIA’s determination that Al Hajri

failed to establish a clear probability of persecution in either the Democratic

Republic of the Congo or Oman. Al Hajri presented minimal relevant

documentary evidence outside of general country conditions. Without credible

testimony, the BIA had a sufficient basis to conclude that Al Hajri failed to carry

his burden. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010); Zehatye

v. Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006).


                                           2
      Finally, the BIA based its determination that Al Hajri is not eligible for CAT

relief on substantial evidence. Although “a CAT applicant may satisfy his burden

with evidence of country conditions alone,” Aguilar-Ramos v. Holder, 594 F.3d
701, 705 (9th Cir. 2010), country conditions do not show that individuals of Arabic

descent are routinely tortured in the Democratic Republic of the Congo.

      DENIED.




                                         3